Name: 2007/614/Euratom: Council Decision of 30 January 2007 concerning the conclusion, by the Commission, of the Agreement between the European Atomic Energy Community and the Government of Japan for the Joint Implementation of the Broader Approach Activities in the Field of Fusion Energy Research
 Type: Decision
 Subject Matter: electrical and nuclear industries;  European construction;  Asia and Oceania;  energy policy;  international affairs
 Date Published: 2007-09-21

 21.9.2007 EN Official Journal of the European Union L 246/32 COUNCIL DECISION of 30 January 2007 concerning the conclusion, by the Commission, of the Agreement between the European Atomic Energy Community and the Government of Japan for the Joint Implementation of the Broader Approach Activities in the Field of Fusion Energy Research (2007/614/Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Having regard to the proposal from the Commission, Whereas: (1) The Commission has, in accordance with the Council Directives of 16 November 2000 as amended by Council Decisions of 27 May 2002, 26 November 2003 and 25 November 2004, conducted negotiations with the Government of China, the Government of Japan, the Government of the Republic of India, the Government of the Republic of Korea, the Government of the Russian Federation and the Government of the United States of America on an Agreement for the Establishment of the ITER International Fusion Energy Organisation for the Joint Implementation of the ITER Project. (2) The ITER Negotiation Parties have agreed at the Ministerial Meeting in Moscow on 28 June 2005 that ITER would be built in Cadarache. They also agreed on an attached joint paper on the role of the host (Euratom) and non-host (Japan) on the ITER Project. (3) In accordance with the joint paper referred to above and the amended Council Directives, the Commission has conducted negotiations with the Government of Japan on an Agreement for the Joint Implementation of the Broader Approach Activities. (4) On 20 June 2006, at a meeting in Tokyo, the representatives of Euratom and Japan adopted the Final Report of Negotiations on the Broader Approach Agreement which confirmed the completion of the negotiation process and records the subsidiary documents produced by Euratom and Japan. (5) On 22 November 2006, the representatives of Euratom and Japan signed a Joint Declaration for the implementation of the Broader Approach Activities which sets out details for the contributions of the Parties to the Broader Approach Activities. (6) The conclusion, by the Commission, of the Agreement between the European Atomic Energy Community and the Government of Japan for the Joint Implementation of the Broader Approach Activities in the Field of Fusion Energy Research should be approved, HAS DECIDED AS FOLLOWS: Sole Article 1. The conclusion by the Commission, for and on behalf of the European Atomic Energy Community, of the Agreement between the European Atomic Energy Community and the Government of Japan for the Joint Implementation of the Broader Approach Activities in the Field of Fusion Energy Research is hereby approved. 2. The text of the Agreement is attached to this Decision. Done at Brussels, 30 January 2007. For the Council The President P. STEINBRÃ CK